      Case 1:21-cv-01120-NONE-SAB Document 11 Filed 09/09/21 Page 1 of 2



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ARTHUR D. TOWNSEND,                            )   Case No.: 1:21-cv-01120-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER DIRECTING CLERK OF COURT TO
13          v.                                          RANDOMLY ASSIGN A DISTRICT JUDGE TO
                                                    )   THIS ACTION
14                                                  )
     M. RENDON, et al.,
                                                    )   FINDINGS AND RECOMMENDATIONS
15                                                  )   RECOMMENDING DISMISSAL OF CERTAIN
                    Defendants.                     )   CLAIMS AND DEFENDANTS
16                                                  )
                                                    )   (ECF Nos. 8, 9)
17                                                  )
18          Plaintiff Arthur D. Townsend is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983.
20          On August 25 2021, the undersigned screened Plaintiff’s complaint and found that he stated
21   cognizable retaliation and excessive force claims against Defendant M. Rendon. (ECF No. 9.)
22   However, Plaintiff was advised that he failed to state any other cognizable claims. (Id.) Therefore,
23   Plaintiff was advised that he could file an amended complaint or a notice of intent to proceed on the
24   claim found to be cognizable. (Id.)
25          On September 7, 2021, Plaintiff notified the Court of his intent to proceed on the claims found
26   to be cognizable. (ECF No. 9.) Thus, the Court will recommend that this action proceed on Plaintiff’s
27   retaliation excessive force claims against Defendant M. Rendon, and all other claims and Defendants
28   be dismissed from the action. Fed. R. Civ. P. 8(a); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell
                                                        1
       Case 1:21-cv-01120-NONE-SAB Document 11 Filed 09/09/21 Page 2 of 2



1    Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.

2    2010).

3             Accordingly, it is HEREBY ORDERED that the Clerk of the Court shall randomly assign a

4    District Judge to this action.

5             Further, it is HEREBY RECOMMENDED that:

6             1.       This action proceed against Defendant M. Rendon for retaliation and excessive force;

7                      and

8             2.       All other claims and Defendants be dismissed for failure to state a cognizable claim.

9             These Findings and Recommendations will be submitted to the United States District Judge

10   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

11   after being served with these Findings and Recommendations, Plaintiff may file written objections

12   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

13   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

14   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

15   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

16
17   IT IS SO ORDERED.

18   Dated:        September 9, 2021
19                                                       UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                          2
